Order entered May 27, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00041-CR

                      EDGAR JUVENTION BARRIENTOS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 401-80994-07

                                           ORDER
       The Court REINSTATES the appeal.

       On April 22, 2014, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel; (3)

counsel requested preparation of the reporter’s record; (4) Kim Tinsley is the court reporter who

recorded the proceedings; (5) Ms. Tinsley’s explanation for the delay in filing the record is her

workload and complications in the conversion of a video exhibit; and (6) Ms. Tinsley can file the

record within thirty days of the May 12, 2014 findings.

       We ORDER Kim Tinsley, official court reporter of the 401st Judicial District Court, to

file the complete reporter’s record, including all exhibits, by JUNE 13, 2014. Because the
record is already more than three months overdue, no further extensions will be granted absent a

showing of extraordinary circumstances.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Kim

Tinsley, official court reporter, 401st Judicial District Court, and to counsel for all parties.


                                                        /s/     DAVID EVANS
                                                                JUSTICE